Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
 Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot because of the new ground of rejection. 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A)	Claims 1, 7, 10, and 15-16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lau (US 2014/0068710 A1).
As per claim 1, Lau discloses a system (Lau, ¶0029, system), comprising: a microprocessor (Lau, ¶0029, processor 320); memory (Lau, ¶0029, memory 330) 
instructions that mark the first user device with a first alerting priority (Lau, ¶0052 and ¶0054, assigning user device 102-1 with first alert order based on user preference/priority); instructions that mark the second user device with a second alerting priority that is different from the first alerting priority (Lau, ¶0052 and ¶0054, assigning user device 102-2 with second alert order based on user preference that is different from the first alert order); and instructions that process an incoming call directed toward a user associated with the common extension (Lau, ¶0054 and ¶0077, receiving an incoming voice call for the user associated with same extension phone number) based on the first alerting priority and the second alerting priority (Lau, ¶0052 and ¶0054, based on the first alert order of user preference/priority and the second alert order of the user preference) such that the first user device alerts at a first time for a predetermined amount of time and then the second user device alerts at a second time after the first user device has alerted for at least the predetermined amount of time (Lau, ¶0054, alert user devices in a sequential order based on a predetermined ordered list of user devices 102.  Network 105 may first alert one user device 102 (e.g., user device 102-1) and if that user device 102-1 rejects the incoming call/session or does not answer/respond within a first predetermined time, then network 105 may alert a second user device 102 (e.g., user device 102-2) from the predetermined ordered list of user 
As per claim 7 as applied to claim 1 above Lau disclose, wherein the first user device comprises a wireless communication interface and wherein the second user device comprises a wired communication interface (Lau, ¶0038, first user device 102-1 is a cell phone (therefore wireless) and the second user device 102-2 is landline phone (therefore wireline)). 
As per claim 10, Lau discloses a computer memory device (Lau, ¶0029, memory device), comprising instructions stored therein which, when executed by a processor (Lau, ¶0029, comprising instructions that are executable by the processor), enable the processor to: register a first user device and a second user device with a common extension (Lau, ¶0017 and ¶0077, registering user devices 102 (102-1 to 102-4) with a same/common extension phone number); mark the first user device with a first alerting priority (Lau, ¶0052 and ¶0054, assigning user device 102-1 with first alert order based on user preference/priority); mark the second user device with a second alerting priority that is different from the first alerting priority (Lau, ¶0052 and ¶0054, assigning user device 102-2 with second alert order based on user preference that is different from the first alert order); receive an incoming call for the common extension (Lau, ¶0054 and ¶0077, receiving an incoming voice call for the user associated with same extension phone number); and cause the first user device to alert for the incoming call at a first time for a predetermined amount of time and then the second user device alerts at a 
 	As per claim 15, Lau discloses a method (Lau, ¶0037, a method), comprising: registering a first user device as a first Multi Device Access (MDA) device for a user (Lau, ¶0037-38 registering group or  multiple devices 102 with MAC or IP address for a user; for example registering user device 102-1 (i.e. first user device) as first MAC/IP (i.e. first MDA)); registering a second user device as a second MDA device for the user (Lau, ¶0037-38 registering group or multiple devices 102 with MAC or IP address for a user; for example registering user device 102-2 (i.e. second user device) as second MAC/IP (i.e. second MDA); marking the first user device with a first alerting priority (Lau, ¶0052 and ¶0054, assigning user device 102-1 with first alert order based on user preference/priority); marking the second user device with a second alerting priority that 
 	As per claim 16 as applied to claim 15 above, Lau disclose wherein registering the first user device and the second user device comprises registering both the first user device and the second user device with a common extension (Lau, ¶0017 and ¶0077 registering user devices 102 (102-1 first device, 102-2 second device) with a same/common extension phone number). 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 2, 6, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 2014/0068710 A1) in view of Roka (US 2012/0115451 A1). 
As per claim 2 as applied to claim 1 above, Lau disclose wherein the incoming call directed toward the user will simultaneously alert both the first user device and the second user device (Lau, ¶0053, alert both user devices 102 at a same time (i.e., approximately parallel) and wait for the user to decide which user device 102 he/she will use to join the call/session.  The alerting of user devices 102 in this instance may be referred to as parallel alerting or simultaneous alerting).
However, Lau does not explicitly disclose wherein the incoming call directed toward the user will simultaneously alert both the first user device and the second user device in an absence of the first user device being marked with the first alerting priority and the second user device being marked with the second alerting priority that is different from the first alerting priority. 
In the same field of endeavor, Roka teaches wherein the incoming call directed toward the user will simultaneously alert both the first user device and the second user device in an absence of the first user device being marked with the first alerting priority and the second user device being marked with the second alerting priority that is different from the first alerting priority (Roka, ¶0058 and ¶0066, call or message directed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Roka into invention of Lau in order to dynamically forwarding incoming calls and/or messages to different MCDs for effectively delivering incoming live calls and messages for users who frequently switch between MCDs.
 As per claim 6 as applied to claim 1 above, Lau discloses instructions that register a third user device with the common extension (Lau, ¶0017 and ¶0077, registering user devices 102 (i.e. 102-3 or third device) with same extension phone number). 
However, Lau does not explicitly disclose instructions that mark the third user device with the second alerting priority or a third alerting priority, wherein the third user device alerts at substantially the same time as the second user device when marked with a second alerting priority or alerts at a different time from the second user device when marked with a third alerting priority.  
In the same field of endeavor, Roka teaches instructions that mark the third user device with the second alerting priority or a third alerting priority (Roka, ¶0019 and ¶0042, singing the multiple MCDs devices (first, second, third, or more) with priority order (first, second, or more)), wherein the third user device alerts at substantially the same time as the second user device when marked with a second alerting priority or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Roka into invention of Lau in order to dynamically forwarding incoming calls and/or messages to different MCDs for effectively delivering incoming live calls and messages for users who frequently switch between MCDs.
As per claim 12 as applied to claim 10 above, Lau does not explicitly disclose determine the incoming call is answered at the first user device; update a call log associated with the first user device to indicate that the call was answered at the first user device; update a call log associated with the second user device to indicate that the call was missed at the second user device.
In the same field of endeavor, Roka teaches determine the incoming call is answered at the first user device (Roka, ¶0033, determining that incoming calls or messages are responded or answered at MCD device); update a call log associated with the first user device to indicate that the call was answered at the first user device (Roka, ¶0018 and ¶0054, update the activity status such as log files (i.e. call) associated with MCDs devices (first, second, or more) to indicate that the call was responded); update a call log associated with the second user device to indicate that the call was missed at the second user device (Roka, ¶0017-18 and ¶0054, update the activity status such as log files (i.e. call) associated with MCDs devices (first, second, or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Roka into invention of Lau in order to dynamically forwarding incoming calls and/or messages to different MCDs for effectively delivering incoming live calls and messages for users who frequently switch between MCDs.
As per claim 17 as applied to claim 15 above, Lau does not explicitly disclose determining the incoming call is answered at the first user device; updating a call log associated with the first user device to indicate that the call was answered at the first user device; updating a call log associated with the second user device to indicate that the call was missed at the second user device.
In the same field of endeavor, Roka teaches determining the incoming call is answered at the first user device (Roka, ¶0033, determining that incoming calls or messages are responded or answered at MCD device); updating a call log associated with the first user device to indicate that the call was answered at the first user device (Roka, ¶0018 and ¶0054, update the activity status such as log files (i.e. call) associated with MCDs devices (first, second, or more) to indicate that the call was responded); updating a call log associated with the second user device to indicate that the call was missed at the second user device (Roka, ¶0017-18 and ¶0054, update the activity status such as log files (i.e. call) associated with MCDs devices (first, second, or more) to indicate that one of MCDs is inactive; thus not responding or answering the call).   

B)	Claims 3, 9, 11, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 2014/0068710 A1) in view of Ravichandran (US 10462291 B1).  
 	As per claim 3 as applied to claim 1 above, Lau does not explicitly teach wherein the first alerting priority is higher than the second alerting priority and wherein the first user device alerts a predetermined amount of time prior to the second user device.  
 	In the same field of endeavor, Ravichandran teaches wherein the first alerting priority is higher than the second alerting priority and wherein the first user device alerts a predetermined amount of time prior to the second user device (Ravichandran, Col.6, lines 15-25, alerting having different priority level (i.e. higher vs lower priority) and first subset of active member UEs receiving call at a first time (i.e. predetermined amount of time) and one or more additional subsets of the active members UEs at later time; therefore the first UE will receive an alert before or prior to the second UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ravichandran into invention of Lau in order to route incoming calls to member UEs indicated as being active members of the group based on the priority information 
As per claim 9 as applied to claim 1 above, Lau discloses instructions that determine the incoming call comprises an emergency call (Lau, ¶0058, emergency call).
However, Lau does not explicitly teachPage 29 of 33Avaya No. 420002-US-NPAttorney Docket No. 4366-1150 instructions that alert the first user device and the second user device for the emergency call substantially simultaneously even though the first alerting priority is different from the second alerting priority.  
In the same field of endeavor, Ravichandran instructions that alert the first user device and the second user device for the emergency call substantially simultaneously even though the first alerting priority is different from the second alerting priority (Ravichandran, Col.6, lines 15-24, alerting the active member UEs for incoming call (i.e. emergency) simultaneously even though the priority is set). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ravichandran into invention of Lau in order to route incoming calls to member UEs indicated as being active members of the group based on the priority information received by each incoming call to reduce time and frustration for the callers (Ravichandran, Col.1, line 56). 
As per claim 11 as applied to claim 10 above, Lau does not explicitly teach wherein the first alerting priority is higher than the second alerting priority and wherein the first user device alerts a predetermined amount of time prior to the second user device.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ravichandran into invention of Lau in order to route incoming calls to member UEs indicated as being active members of the group based on the priority information received by each incoming call to reduce time and frustration for the callers (Ravichandran, Col.1, line 56). 
As per claim 14 as applied to claim 10 above, Lau discloses determine the incoming call comprises an emergency call (Lau, ¶0058, emergency call).
However, Lau does not explicitly teachPage 29 of 33Avaya No. 420002-US-NPAttorney Docket No. 4366-1150 alert the first user device and the second user device for the emergency call substantially simultaneously even though the first alerting priority is different from the second alerting priority.  
In the same field of endeavor, Ravichandran alert the first user device and the second user device for the emergency call substantially simultaneously even though the first alerting priority is different from the second alerting priority (Ravichandran, Col.6, lines 15-24, alerting the active member UEs for incoming call (i.e. emergency) simultaneously even though the priority is set). 

As per claim 19 as applied to claim 15 above, Lau discloses determining the incoming call comprises an emergency call (Lau, ¶0058, emergency call).
However, Lau does not explicitly teachPage 29 of 33Avaya No. 420002-US-NPAttorney Docket No. 4366-1150 alerting the first user device and the second user device for the emergency call substantially simultaneously even though the first alerting priority is different from the second alerting priority.  
In the same field of endeavor, Ravichandran alerting the first user device and the second user device for the emergency call substantially simultaneously even though the first alerting priority is different from the second alerting priority (Ravichandran, Col.6, lines 15-24, alerting the active member UEs for incoming call (i.e. emergency) simultaneously even though the priority is set). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ravichandran into invention of Lau in order to route incoming calls to member UEs indicated as being active members of the group based on the priority information received by each incoming call to reduce time and frustration for the callers (Ravichandran, Col.1, line 56). 

Lau (US 2014/0068710 A1) in view of Ravichandran (US 10462291 B1) and further in view of Roka (US 2012/0115451 A1).
As per claim 4 as applied to claim 3 above, Lau in view of Ravichandran does not explicitly teach instructions further comprise: instructions that determine the incoming call is answered at the first user device; instructions that update a call log associated with the first user device to indicate that the call was answered at the first user device; and instructions that update a call log associated with the second user device to indicate that the call was missed at the second user device
In the same field of endeavor, Roka teaches wherein the instructions further comprise: instructions that determine the incoming call is answered at the first user device (Roka, ¶0033, determining that incoming calls or messages are responded or answered at MCD device); instructions that update a call log associated with the first user device to indicate that the call was answered at the first user device (Roka, ¶0018 and ¶0054, update the activity status such as log files (i.e. call) associated with MCDs devices (first, second, or more) to indicate that the call was responded); and instructions that update a call log associated with the second user device to indicate that the call was missed at the second user device (Roka, ¶0017-18 and ¶0054, update the activity status such as log files (i.e. call) associated with MCDs devices (first, second, or more) to indicate that one of MCDs is inactive; thus not responding or answering the call).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Roka into invention of Lau in order to dynamically forwarding incoming calls and/or 
  	As per claim 5 as applied to claim 4 above, Roka further teaches instructions that update the centralized call log based on the call log associated with the first user device and the call log associated with the second user device (Roka, ¶0017-18 and ¶0054, update the activity status such as log files (i.e. call) associated with MCDs devices (first, second, or more)), wherein the centralized call log is updated to indicate that the incoming call was answered at the first user device (Roka, ¶0033, determining that incoming calls or messages are responded or answered at MCD device). 	 
D)	Claims 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 2014/0068710 A1) in view of KWATRA (US 2020/0045164 A1).  
 	As per claim 8 as applied to claim 1 above, Lau does not explicitly teach instructions that monitor an answering behavior of the user over a period of time; instructions that determine the answering behavior of the user over the period of time deviates from an anticipated answering behavior that is based on the first user device being marked with the first alerting priority and the second user device being marked with the second alerting priority; and instructions that suggest an alternative device priority based on determining that the answering behavior of the user over the period of time devices from the anticipated answering behavior.  
 	In the same field of endeavor, KWATRA teaches instructions that monitor an answering behavior of the user over a period of time (KWATRA, ¶0023 and ¶0029, learning or monitoring user’s behavior pattern over time); instructions that determine the answering behavior of the user over the period of time deviates from an anticipated 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of KWATRA into invention of Lau in order to switch notification mode on one or more UEs associated with one or more users based on the monitoring behavior to provide intelligent and automatic notification mode switching in user equipment (KWATRA, ¶0001). 
 	As per claim 13 as applied to claim 10 above, Lau does not explicitly teach monitor an answering behavior of the user over a period of time; determine the answering behavior of the user over the period of time deviates from an anticipated answering behavior that is based on the first user device being marked with the first alerting priority and the second user device being marked with the second alerting priority; and automatically change the alerting priority of the first user device and the 
 	In the same field of endeavor, KWATRA teaches monitor an answering behavior of the user over a period of time (KWATRA, ¶0023 and ¶0029, learning or monitoring user’s behavior pattern over time); determine the answering behavior of the user over the period of time deviates from an anticipated answering behavior that is based on the first user device being marked with the first alerting priority and the second user device being marked with the second alerting priority (KWATRA, ¶0022-23, determining the behavior pattern of the user based on one or more UEs being defined with one or more priority levels or preference to receive notification or alert); automatically change the alerting priority of the first user device and the second user device based on determining that the answering behavior of the user over the period of time devices from the anticipated answering behavior (KWATRA, ¶0022-23, automatically switching or change UE priority based on behavior pattern of the user over time; for example switching from silent mode to ringer mode to receive communication on one or more UEs or switching from ringer mode to silent mode on another UE). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of KWATRA into invention of Lau in order to switch notification mode on one or more UEs associated with one or more users based on the monitoring behavior to provide intelligent and automatic notification mode switching in user equipment (KWATRA, ¶0001). 


 	In the same field of endeavor, KWATRA teaches monitoring an answering behavior of the user over a period of time (KWATRA, ¶0023 and ¶0029, learning or monitoring user’s behavior pattern over time); determining the answering behavior of the user over the period of time deviates from an anticipated answering behavior that is based on the first user device being marked with the first alerting priority and the second user device being marked with the second alerting priority (KWATRA, ¶0022-23, determining the behavior pattern of the user based on one or more UEs being defined with one or more priority levels or preference to receive notification or alert); and automatically changing the alerting priority of the first user device and the second user device based on determining that the answering behavior of the user over the period of time devices from the anticipated answering behavior (KWATRA, ¶0022-23, automatically switching or change UE priority based on behavior pattern of the user over time; for example switching from silent mode to ringer mode to receive communication on one or more UEs or switching from ringer mode to silent mode on another UE). 

E)	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 2014/0068710 A1)  in view of Hassan (US 2020/0274968 A1).  
 	As per claim 20 as applied to claim 15 above, Lau does not teach determining that the user utilized the second user device more recently than the first user device; and automatically marking the second user device with the first alerting priority based on determining that the user utilized the second user device more recently than the first user device.
	In the same field of endeavor, Hassan teaches determining that the user utilized the second user device more recently than the first user device (Hassan, ¶0013, determining that user recently using the next/second device); and automatically marking the second user device with the first alerting priority based on determining that the user utilized the second user device more recently than the first user device (Hassan, ¶0013-14, automatically giving preference or priority for alerting the user based on most recently user activity on the device(s)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249.  The examiner can normally be reached on Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FARIDEH MADANI/           Examiner, Art Unit 2643                                                                                                                                                                                             

/JINSONG HU/           Supervisory Patent Examiner, Art Unit 2643